DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a unit configured to generate volume data in claim 3;
a unit configured to obtain a profile of a surface shape of an object in claim 3;
a unit configured to determine a correction value in claim 3;
a unit configured to generate volume data in claim 7;
a unit configured to determine a boundary surface of an object in claim 7;
a unit configured to determine a shape of an object in claim 7;
a unit configured to read a correction value in claim 8;
a unit configured to generate volume data in claim 10;
a unit configured to determine a boundary surface of an object in claim 10;
a unit configured to determine a shape of an object in claim 10;
a unit configured to generate volume data in claim 11;
a unit configured to obtain a profile of a surface shape of an object in claim 11;
a unit configured to determine a boundary surface of a spherical calibration jig in claim 11;
a unit configured to determine a shape of an object in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
[Examiner note: the term “unit” is used throughout the specification, but is silent with respect to a corresponding structure. For purposes of examination, Examiner treats the term unit, synonymous with that of a processor].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1
A calibration method for a measurement X-ray CT apparatus configured to irradiate an object placed on a rotating table with X-rays while rotating the object, and reconstruct a projection image of the object to generate a tomographic image of the object, the method comprising: 
generating volume data by performing a CT scan with a spherical calibration jig having a known dimension in contact with the object; 
obtaining a profile of a surface shape of the object in the volume data, and 
calculating a boundary surface of the spherical calibration jig from center coordinates of the spherical calibration jig; and 
determining a correction value for adjusting a boundary surface of the object determined from a gradient of the profile to the boundary surface of the spherical calibration jig.


Analysis:
Claim 1 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
generating volume data … obtaining a profile of a surface shape of the object … calculating a boundary surface and determining a correction value … BIRCH. STEWART, KOLASCH- & BIRCH, LLPPCL/QL/qlApplication No.: 15 581.283Docket No.: 5808-014]PIJSI Repy to Office Action of Ma% 15. 2019Page 7 of 13 set
[Examiner treats the aforementioned limitations as examples of both a “mental process” type and mathematical type abstract idea. The recited steps of: calculating a boundary surface … and determining a correction value … are sequences that can be carried out in one’s mind and/or rely on mathematical manipulation. It should be noted 
(Examiner equates the step(s) of: generating volume data and obtaining a profile of a surface shape of the object as a “pre-solution” activities or data gathering steps)].
Examiner concludes that claim 1 falls under both the mental process and mathematical type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claims 2, 5, 6 and 9 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a mental process/ mathematical type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Allowable Subject Matter
Claims 3, 4, 7-8, 10, 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 3 and dependent claims 4, 7, 8, 10, 11 and 12, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising:
a unit configured to generate volume data by performing a CT scan with a spherical calibration jig having a known dimension in contact with the object; 
a unit configured to obtain a profile of a surface shape of the object in the volume data, and calculate a boundary surface of the spherical calibration jig from center coordinates of the spherical calibration jig; and 
a unit configured to determine a correction value for adjusting a boundary surface of the object determined from a gradient of the profile to the boundary surface of the spherical calibration jig and including all limitations recited in independent claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20130230150 to Weiss discloses a method for operating a measurement arrangement for a computer tomograph. From known dimensions of a calibration object and from an at least one radiation image, a distortion error, which occurred as a result of a distortion of a flat image detector, is determined … a radiation image of an object to be measured is corrected on the basis of the determined distortion error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884